DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
 
Response to Amendment
	Claims 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 are currently pending.  Claims 3, 6, 7, 14, 15, 20, 24-46, 48-57, and 61-63 are cancelled.  The previously stated 112, 2nd paragraph rejection of claim 47 is withdrawn.  The previously stated 112, 1st paragraph rejection of claims 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 is withdrawn.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 are rejected under the following new 103 rejections.  	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-13, 16, 22, 23, 47, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al (US 2013/0273409) in view of Whear et al (US 2015/0318529), and further in view of Funato et al (US 5547783). 
Regarding claims 1, 2, 8-13, 22, 23, 47, 59, and 60, Nandi et al discloses a vehicle comprising a lead acid battery comprising: an electrolyte, a positive electrode “102”, a negative electrode “112”, and a separator “120” disposed therebetween; the separator comprising:  a polymeric film “126” (porous membrane), a fiber mat “122” (fibrous mat), and a conductive layer “124” positioned on a surface of the fiber mat; wherein the wherein the conductive layer comprises a conductive material (conductive element) such as a nanocarbon, graphene, graphite, carbon nanotubes; wherein the polymeric film has a porosity of 50%; wherein the polymeric film may include polymers including polyolefins, polyvinyl chloride, and nylon (synthetic fibers), and polyester (synthetic fibers); wherein the conductive layer comprising a conductive fiber mat, foil, or screen, wherein the conductive fiber mat may be made by coating (painting) the conductive material onto the fiber mat “122” ([0002],[0027]-[0029],[0036],[0037]). 
	However, Nandi et al does not expressly teach a porous ribbed membrane (claim 1); the conductive layer comprising a conductive element and the conductive element that has a specific surface area of at least approximately 1,250 m2/g to approximately 1,750 m2/g (claim 11); the conductive layer comprising a conductive element and the conductive element has a specific surface area of at least approximately 1,750 m2/g (claim 12); a porous membrane comprising one from the group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs, linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction 3of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, serrations, serrated ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs, disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag-sawtooth-like fashion, grooves, channels, textured areas, embossments, dimples, columns, mini columns, porous, non-porous, mini ribs, cross-mini ribs, and combinations thereof (claim 22).
	Whear et al discloses a battery separator (porous ribbed membrane) comprising a carbon additive (conductive layer / conductive element) that may be employed on a profile present on the separator negative surface (e.g. ribs, cross-ribs (transverse ribs), mini-ribs, and cross-ribs) ([0056]); wherein the carbon additive comprises a carbon material (conductive element) having a surface area selected from the group consisting of 1500-3000 m2/g ([0082],[0094]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi separator to include a conductive layer on a porous ribbed membrane, wherein the conductive layer comprises a carbon additive that has a specific surface area of 1,500 m2/g to 3,000 m2/g; wherein the carbon additive comprises ribs, transverse ribs, mini-ribs, and cross-ribs in order to in order to incorporate additives onto adjacent substrates such as separators, thereby rendering the battery more robust through a simple increase in the density of the active material due to elimination of previously contained additives ([0051]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a conductive element that has a specific surface area of 1,250 m2/g to 1,750 m2/g because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
	However, Nandi et al as modified by Whear et al does not expressly teach a conductive layer comprising acetylene black and is from 5 µm to 10 µm thick and a coating weight distribution of from about 0.1 mg/cm2 to about 0.5 mg/cm2 (claim 1).
	Funato et al discloses a lead-acid battery comprising a conductive additive (conductive element) that is acetylene black (col. 7, lines 47-51).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Funato et al indicates that acetylene black is a suitable material for use as a conductive element in a lead-acid battery.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use acetylene black.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear/Funato separator to include a conductive layer that is from 5 µm to 10 µm thick and a coating weight distribution of from about 0.1 mg/cm2 to about 0.5 mg/cm2 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The thickness and coating weight distribution are result effective variables of optimizing the energy density of the battery by minimizing the thickness and coating weight distribution of the conductive layer.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed thickness and coating weight distribution of the conductive layer.
Regarding claim 5, Nandi et al as modified by Whear et al does not expressly teach a polymeric film that has a porosity of at least 60% ([0037]).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear separator to include a polymeric film that has a porosity of at least 60% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed porosity of the 
Regarding claims 16 and 58, Nandi et al also discloses a polymeric film that is an ASG separator; and a fiber mat that is a non-woven glass or polyolefin fiber mat (ASG separator / pasting paper / membrane) ([0030]).    

Claims 4, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nandi et al in view of Whear et al and Funato et al as applied to claim 2 above, and further in view of Koreljakov et al (RU 2562258 C1).  
	However, Nandi et al as modified by Whear et al and Funato et al does not expressly teach a polyethylene that is an ultra-high molecular weight polyethylene (claim 4); a porous membrane comprising a particle-like filler (claim 17); a conductive element or nucleation additive that is on the surface of the porous membrane with an amount of a particle-like filler (claim 18); wherein the particle-like filler is selected from the group consisting of: dry finely divided silica, precipitated silica, amorphous silica, alumina, talc, and combinations thereof (claim 19); a performance-enhancing additive selected from the group consisting of: a surfactant, wetting agents, colorants, antistatic additives, UV-protection additives, antioxidants, and combinations thereof (claim 21). 
	Koreljakov et al discloses a lead-acid battery separator (porous membrane) comprising a mixture of ultra-high molecular polyethylene, precipitated silica, antioxidant, dye (colorants) ([0002],[0032]-[0035]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nandi/Whear/Funato separator to include a polyethylene that is an ultra-high molecular weight polyethylene, a particle-like filler; a performance-enhancing additive such as colorants and antioxidants in order to provide high oxidation resistance of the separator in the medium of a lead-acid battery electrolyte owing to high degree of absorption of antioxidants and a polyethylene matrix and effective protection of the film from oxidation (Abstract).

Claims 1, 2, 4, 5, 8-10, 13, 16-19, 21-23, 47, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al (WO 2017/062461) in view of Funato et al (US 5547783).
Regarding claims 1, 5, 8, 10, 13, 22, 23, 59, and 60, Whear et al discloses a lead acid battery comprising: an electrolyte, a positive electrode, a negative electrode, and a separator disposed therebetween; the separator comprising:  a porous membrane that is provided with longitudinal ribs and transverse ribs; a glass fiber mat (fibrous mat) attached to the porous membrane; and a coating layer (conductive layer) positioned on a face (surface) of the porous membrane; wherein the coating layer comprises a conductive carbon materials (conductive element) such as graphite, graphene, graphene oxides, carbon nanotubes, carbon fibers, or the like; wherein the porous membrane has a porosity of 60%; wherein the coating layer has a thickness of 2 µm to 6 µm (pg. 14, lines 6-7, pg. 41, lines 7-12, pg. pg. 42, lines 3-22, pg. 46, lines 10-19).
However, Whear et al does not expressly teach a conductive layer comprising acetylene black and coating weight distribution of from about 0.1 mg/cm2 to about 0.5 mg/cm2 (claim 1).
Funato et al discloses a lead-acid battery comprising a conductive additive (conductive element) that is acetylene black (col. 7, lines 47-51).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Funato et al indicates that acetylene black is a suitable material for use as a conductive element in a lead-acid battery.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use acetylene black.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Whear/Funato separator to include a conductive layer that has a coating weight distribution of from about 0.1 mg/cm2 to about 0.5 mg/cm2 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The coating weight distribution is result effective variables of optimizing the energy density of the battery by minimizing the coating weight distribution of the conductive layer.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed coating weight distribution of the conductive layer.
Regarding claims 2 and 4, Whear et al discloses a porous membrane that is made of a material such as polyolefin, polyethylene, polypropylene, phenolic resin, polyvinyl chloride, synthetic wood pulp, glass fibers, cellulosic fibers, wherein polyethylene is an ultrahigh molecular weight polyethylene (pg. 26, lines 15-26).
Regarding claim 9, Whear et al discloses a coating layer that is applied to (disposed on) a porous membrane via dip, knife, solvent coating (painting) (pg. 43, lines 14-22).
Regarding claim 16, Whear et al discloses a separator comprising a porous membrane that is an AGM separator (pg. 5, lines 21-23).
Regarding claims 17-19, Whear et al also discloses a microporous polymer layer (porous membrane) comprising an inert filler material (particle-like filler), wherein the filler is selected from dry, finely divided silica, alumina, talc; wherein the coating layer applied to the porous membrane is silica and carbon (pg. 27, line 26 to pg. 28, line 10, pg. 42, lines 3-8).
Regarding claim 21, Whear et al discloses a porous membrane that is provided with an additive such as a surfactant (pg. 28, lines 26-28).  
Regarding claim 47, Whear et al discloses automotive batteries which implies a vehicle comprising the lead acid battery (pg. 14, line 17).
Regarding claim 58, Whear et al discloses a pasting paper or an AGM separator (pg. 19, lines 6-7).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al (WO 2017/062461) in view of Funato et al (US 5547783) as applied to claim 1 above, and further in view of Whear et al (US 2015/0318529).
However, Whear ‘461 as modified by Funato et al does not expressly teach a conductive element that has a specific surface area of at least approximately 1,250 m2/g to approximately 1,750 m2/g (claim 11); or a conductive element that has a specific surface area of at least approximately 1,750 m2/g (claim 12).
Whear ‘529 discloses a battery separator (porous ribbed membrane) comprising a carbon additive (conductive layer / conductive element); wherein the carbon additive comprises a carbon material (conductive element) having a surface area selected from the group consisting of 1500-3000 m2/g ([0082],[0094]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Whear/Funato separator to include a conductive layer comprising a carbon additive that has a specific surface area of 1,500 m2/g to 3,000 m2/g in order to in order to incorporate additives onto adjacent substrates such as separators, thereby rendering the battery more robust through a simple increase in the density of the active material due to elimination of previously contained additives ([0051]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Whear/Funato/Whear separator to include a conductive element that has a specific surface area of 1,250 m2/g to 1,750 m2/g because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claims 1, 2, 4, 5, 8-10, 13, 16-19, 21-23, 47, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al (WO 2017/062461) in view of Funato et al (US 5547783), and further in view of Whear et al (US 2016/0344036).
Regarding claims 1, 5, 8, 10, 13, 22, 23, 59, and 60, Whear et al discloses a lead acid battery comprising: an electrolyte, a positive electrode, a negative electrode, and a separator disposed therebetween; the separator comprising:  a porous membrane that is provided with longitudinal ribs and transverse ribs; a glass fiber mat (fibrous mat) attached to the porous membrane; and a coating layer (conductive layer) positioned on a face (surface) of the porous membrane; wherein the coating layer comprises a conductive carbon materials (conductive element) such as graphite, graphene, graphene oxides, carbon nanotubes, carbon fibers, or the like; wherein the porous membrane has a porosity of 60%; wherein the coating layer has a thickness of 2 µm to 6 µm (pg. 14, lines 6-7, pg. 41, lines 7-12, pg. pg. 42, lines 3-22, pg. 46, lines 10-19).
However, Whear et al does not expressly teach a conductive layer comprising acetylene black (claim 1).
Funato et al discloses a lead-acid battery comprising a conductive additive (conductive element) that is acetylene black (col. 7, lines 47-51).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Funato et al indicates that acetylene black is a suitable material for use as a conductive element in a lead-acid battery.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use acetylene black.  
However, Whear et al as modified by Funato et al does not expressly teach a coating weight distribution of from about 0.1 mg/cm2 to about 0.5 mg/cm2 (claim 1).
Whear ‘036 discloses a polyolefinic plate wrap (porous membrane) that may include a coating (conductive layer), wherein the coating may be added to the plate wrap in an amount of from 3 gsm to 15 gsm (g/m2) which corresponds to 0.3 mg/cm2 to 1.5 mg/cm2 ([0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Whear/Funato separator to include a coating weight distribution of from about 0.3 mg/cm2 to about 1.5 mg/cm2 in order to provide a coated separator that has desirable oxidation resistance performance ([0020]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Whear/Funato separator to include a coating weight distribution of from about 0.1 mg/cm2 to about 0.5 mg/cm2 because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claims 2 and 4, Whear et al discloses a porous membrane that is made of a material such as polyolefin, polyethylene, polypropylene, phenolic resin, polyvinyl chloride, synthetic wood pulp, glass fibers, cellulosic fibers, wherein polyethylene is an ultrahigh molecular weight polyethylene (pg. 26, lines 15-26).
Regarding claim 9, Whear et al discloses a coating layer that is applied to (disposed on) a porous membrane via dip, knife, solvent coating (painting) (pg. 43, lines 14-22).
Regarding claim 16, Whear et al discloses a separator comprising a porous membrane that is an AGM separator (pg. 5, lines 21-23).
Regarding claims 17-19, Whear et al also discloses a microporous polymer layer (porous membrane) comprising an inert filler material (particle-like filler), wherein the filler is selected from dry, finely divided silica, alumina, talc; wherein the coating layer applied to the porous membrane is silica and carbon (pg. 27, line 26 to pg. 28, line 10, pg. 42, lines 3-8).
Regarding claim 21, Whear et al discloses a porous membrane that is provided with an additive such as a surfactant (pg. 28, lines 26-28).  
Regarding claim 47, Whear et al discloses automotive batteries which implies a vehicle comprising the lead acid battery (pg. 14, line 17).
Regarding claim 58, Whear et al discloses a pasting paper or an AGM separator (pg. 19, lines 6-7).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 8-13, 16-19, 21-23, 47, and 58-60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729